*613Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Connors appeals from the tax court’s orders upholding the Commissioner’s proposed collection activities with respect to his tax liability for the 2004 tax year, and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the tax court. See Connors v. Internal Revenue Serv., No. 19571-07L (U.S.T.C. July 14, 2008 & filed Sept. 15, 2008; entered Sept. 16, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.